NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                             FILED
                            FOR THE NINTH CIRCUIT                                  OCT 28 2011

                                                                            MOLLY C. DWYER, CLERK
UNITED STATES OF AMERICA,                         No. 10-10395               U.S. COURT OF APPEALS



              Plaintiff - Appellant,              D.C. No. 2:09-cr-00481-JCM-
                                                  PAL-1
  v.

ELENA WOODARD,                                    MEMORANDUM*

              Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                      Argued and Submitted August 10, 2011
                            San Francisco, California

Before: KOZINSKI, Chief Judge, O’SCANNLAIN and GRABER, Circuit Judges.

       The government timely appeals from the district court’s entry of a criminal

judgment against Defendant Elena Woodard. The government argues that the

district court erred in ordering criminal forfeiture of only $100 instead of the

$200,000 to which Woodard agreed. Reviewing de novo, United States v. Casey,

444 F.3d 1071, 1073 (9th Cir. 2006), we vacate and remand with instructions.


        *
         This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      The district court erred for the reasons explained in United States v.

Newman, Nos. 10-10430+, 2011 WL _____ (9th Cir. ____ __, 2011) (decided this

date). Because the amount of the total proceeds of Woodard’s crime is unclear

from the record, we remand so that the district court may follow the procedure

outlined in Newman. If the district court has no reason to question the accuracy of

the stipulated amount of $200,000, it shall enter a criminal forfeiture money

judgment in that amount. If the district court has cause to question the accuracy of

that amount, it shall take evidence and enter a criminal forfeiture money judgment

in the amount of the proceeds of Woodard’s crime, not to exceed $200,000.

      VACATED and REMANDED with instructions.




                                         2